Motion to dismiss application for leave to appeal to the Court of Appeals denied. Motion for leave to appeal to the Court of Appeals denied. Memorandum: No papers have ever been filed in this court by the appellant on the motion for leave to appeal to the Court of Appeals. However, the appellant’s attorney claims he had those papers sent to us and they have now been supplied and have been examined by us. We hereby consider the motion for leave to appeal to the Court of Appeals and deny it. Present — Williams, P. J., Bastow, Goldman, Del Vecchio and Marsh, JJ.